The court properly denied appellant’s motion to suppress identification testimony. The record unequivocally establishes that the victim initially identified appellant at a prompt, on-the-scene showup. Later that night, the victim accidentally viewed appellant at the precinct. This was not a police-arranged identification procedure (see People v Cannon, 13 AD3d 159, 160 [2004], lv denied 4 NY3d 762 [2005]). Moreover, since the victim had just made a reliable identification at the scene of the crime, the second viewing was essentially confirmatory, and it was unlikely to have created a risk of misidentification (see People v Gilbert, 295 AD2d 275 [2002], lv denied 99 NY2d 558 [2002]). Furthermore, the hearing evidence demonstrated that the victim had an independent source for his identification of appellant. Concur — Mazzarelli, J.P., Sweeny, DeGrasse, Freedman and Abdus-Salaam, JJ.